PER CURIAM.
Plaintiffs have requested a clarification of the “On Rehearing” judgment previous*1227ly handed down by this Court. We stated therein that Bayou Construction Company and the DOTD were each responsible for 30 per cent of the “judgment.” 572 So.2d 1058. We intended to say — and now do hereby say, if there is any confusion — that the said defendants were each responsible for 30 per cent of the jury-awarded damages prior to the reduction for the deceased driver’s contributing negligence of 40 per cent.